 


109 HRES 1030 EH: Expressing the sense of the House of Representatives that the United States Border Patrol is performing an invaluable service to the United States, and that the House of Representatives fully supports the more than 12,000 Border Patrol agents.
U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1030 
In the House of Representatives, U. S.,

September 26, 2006
 
RESOLUTION 
Expressing the sense of the House of Representatives that the United States Border Patrol is performing an invaluable service to the United States, and that the House of Representatives fully supports the more than 12,000 Border Patrol agents. 
 
 
Whereas Border Patrol agents are a highly trained and qualified group of men and women; 
Whereas Border Patrol agents protect the United States from an influx of illegal immigration, illicit drugs, counterfeit goods, and terrorists; 
Whereas Border Patrol agents protect our borders in some of the most remote and dangerous areas of the country; and 
Whereas Border Patrol agents continue to perform their duties under tough circumstances: Now, therefore, be it 
 
That it is the sense of the House of Representatives that the men and women of the United States Border Patrol should be supported for their dedication to the United States and to their mission to secure our borders. 
 
Karen L. HaasClerk.
